LACOMBE, Circuit Judge.
[1] The basis of the claim to priority is found in section'9 of New York Labor Law (chapter 415, § 8, Laws of 1897), which reads as follows:
‘‘Sec. 9. Upon the appointment of a receiver of a partnership or of a corporation organized under the laws of this state and doing business therein, other than a moneyed corporation, the wages of the employés of such partnership or corporation shall be preferred to every other debt or claim.”
[2] Manifestly the statute involved is in derogation of the common law and of common rights. It is a well-established principle that a receiver of an insolvent corporation takes the property subject to existing liens. The fact of insolvency and the fact of the appointment of a receiver does not impair a valid contract lien. In this case the insolvent is not a public service corporation, such as a railroad, and therefore the principles enunciated in a well-kno.wn group of cases do not apply. Impairment of existing contract liens must be found in a statute, or they will not be found at all. Statutes which disturb vested rights are to be closely scrutinized, and are not to be given such construction, unless their language clearly indicates an intention on the part of the Legislature to change the existing law.
The original act was passed in 1885 (chapter 376 of the Laws of that year). The only changes effected by the later act are these: (1) To include partnerships; (2) to strike insurance companies out of the exception; (3) to describe the beneficiaries generally as “employés,” receiving wages, instead of “employés, operatives and laborers,” receiving wages; and (4) to strike out the concluding words of the act *771•of 1885, “and shall be paid by the receiver from the moneys of such corporation which shall first come to his hands.” Why these last-quoted words were struck out we do not know. There seems to be no special sigificance in their deletion, since the words “shall be preferred to every other debt or claim” are found in both acts.
Since this act has been on the statute book for 30 years, it' might be expected that opinions of the state courts would be found definitely construing it. Strange to say such is not the fact. The briefs cite the following cases: People v. Remington, 45 Hun (N. Y.) 329; Franklin Trust Company v. N. A. R. R. Company, 11 App. Div. 249, 42 N. Y. Supp. 211; Matter of Muller, 21 App. Div. 629, 47 N. Y. Supp. 277; Matter of Stryker, 158 N. Y. 526, 53 N. E. 525, 70 Am. St. Rep. 489; People v. Remington, 109 N. Y. 631, 16 N. E. 680; Palmer v. Van Santvoord, 153 N. Y. 612, 47 N. E. 915, 38 L. R. A. 402. These deal with other questions arising under the statute, e. g., who is and who is not an “employe,” but, with the exception of an 'expression of opinion by a dissenting judge, there is nothing in them to indicate that the courts of this state construe the statute as displacing existing contract liens.
[3] Since there is not satisfactory state court construction, we are forced to construe the act ourselves. The words “upon the appointment of a receiver of a corporation” must mean the appointment of a receiver of the whole property of the corporation. Certainly the section was not intended to apply where the foreclosure of a mortgage on a single pax cel of real estate, owned by corporation, brought about the appointment of a receiver in mortgage foreclosure.
In the case at bar general receivers were first appointed. The mere circumstance that when foreclosure proceedings were instituted the same persons were appointed receivers therein makes no difference. The question is this: Does the section displace a lien given to the holder of a debt by mortgage made subsequent to the statute and properly recorded, etc.?
[4] The security afforded by a lien well recognized in law and equity has always been held entitled to consideration. The person who has a specific lien on property is entitled to pay himself out of that property, and, if it be insufficient, then to prove his claim for deficiency and share with unsecured creditors in the proceeds of property not covered by his lien. No other creditor is entitled to any part of the proceeds of property covered by lien until the lienor is first paid. These principles have been so well-settled for so long that it might fairly be supposed that a Legislature seeking to e.xclude their application in certain cases would declare its intention in unmistakable language. Certainly the language of this statute is not “unmistakable”; it may be construed to subordinate all specific liens to claims for wages of employes; it may also be construed to give the latter preference only in unincumbered assets.
An excellent illustration, showing how similar legislation has impressed other courts, will he found in two Indiana statutes. Section 7058, Burns’ Ann. Slat. Ind. 1901, provides that all debts due any person for manual labor shall be a preferred claim in all cases against *772a corporation, when its property shall pass into the hands of a receiver; and such receiver shall first pay in full all debts due for such labor before paying any other except legitimate costs and expenses. But the Indiana Supreme Court in McDaniel v. Osborn (1905) 166 Ind. 1, 75 N. E. 647, 2 L. R. A. (N. S.) 615, 117 Am. St. Rep. 354, held that:
"There is no intent manifest in the title, or from any language employed in tlie body of tbe statute under consideration, that an employé should have or could acquire a lien upon all the property of his employer on account of general manual or mechanical labor. * * * There is a very clear and marked distinction between a preferred debt and a debt secured by a specific lien. A general debt cannot become superior to another secured by a lien, unless expressly made so by a valid law; and, if a statutory lien is to be created, the language employed should be specific in declaring the fact, as well as the nature, character, and extent of such lien. * * * The obvious purpose of the Legislature in this enactment was to give laborers of the class named in the statute preference in the payment of their claims from the estate of the insolvent employer, in the same sense and to the same extent that preference,is given in the payment of funeral expenses under the statute for the administration of decedents’ estates.” -
The same state, however, passed another statute specifically dealing with coal miners. Section 5471, R. S. 1881; section 8596, Burns’ Ann. Stat. Ind. 1908. It gave the miners a lien on the mine and machinery, and provided that “such liens shall be paramount to all other liens except the lien of the state for taxes.” As might be supposed, the Indiana Supreme Court in Warren v. Sohn, 112 Ind. 213, 13 N. E. 863, held that a mortgage lien was subordinate to a miner’s lien.
The claimants refer to the following authorities: To Graham v. Magann Fawke Company, 118 Ky. 192, 80 S. W. 799, 4 Ann. Cas. 1026; but in that cause the statute provided that the “lien of such employes shall be superior to the lien of any mortgage or other in-cumbrance.” To Wimberly v. Mayberry, 94 Ala. 240, 10 South. 157, 14 L. R. A. 305; but in that cause the statute provided that the employes lien “shall have priority over all other liens, mortgages, or in-cumbrances.” To Sitton v. Dubois, 14 Wash. 624, 45 Pac. 303; but in that cause the statute provided that “the lien created by the provisions of this section shall be prior to all other liens.” These three opinions are not conclusive in the construction of the language of the New “York statute. They indicate, however, that Legislatures of other states, which intended to have employé’s wages’ claims displace liens, evidently thought it important to say so in express terms.
In three other states the language of the statute is substantially as it is in the New York act. In New Jersey the statute provides that the laborers shall“have a lien upon the amount due to them respectively, which shall be paid prior to any other debt or debts of the corporation.” But the New Jersey courts have held that this secured to laborers priority only after the liens existing on the property at the adjudication of insolvency shall have been discharged. Hinkle v. Camden Safe D. Company, 47 N. J. Eq. 333, 21 Atl. 861; Wright v. Wynockie Iron Company, 48 N. J. Eq. 29, 21 Atl. 862. In Missouri the statute provides that “such laborers or employés shall be preferred creditors, and shall be first paid in full.” But the Court of *773Appeals of Missouri, in Fitzgerald v. Meyer, 65 Mo. App. 665, held that there was “nothing in the statute to show that the lawmakers meant to disturb the prior vested rights of those holding mortgage security.” A similar statute in Utah was similarly construed. Salt Fake L. Company v. Ibex M. & S. Company, 15 Utah, 445, 49 Pac. 832.
In construing a statute like this it is a safe rule for federal courts to follow, by analogy, the construction given by the United States Supreme Court to section 6372, U. S. Compiled Statutes (Rev. St. U. S. 3466), originally passed in 1799 (Act March 2, 1799, c. 22, § 65). That section gives to the United States, on the death of an insolvent debtor whose estate is not sufficient to pay “all debts due from him,” a priority of payment, declaring that the “debts due to the United States shall be first satisfied.” Interpreting this statute literally and upon the theory that a sum due under a mortgage is a debt under the statute, then the courts should have held that the government’s debt is to be satisfied before the debt secured by a mortgage. But the Supreme Court has held otherwise consistently from the beginning, having laid down the rule in Conard v. Atlantic Insurance Co., 1 Pet. 386, 7 L. Ed. 189, in an opinion written by Justice Story, that the statute gives a mere right of prior payment out of the general funds of the debtor and that it does not take precedence over a mortgage debt. It is just as true now as it was then' that the Supreme Court has never yet decided that the priority the statute gives divests a specific lien.
The rule thus laid down is that by which we should be guided. The decree of the District Court should be reversed. This disposition of the cause will make it unnecessary to determine whether or not there was error in refusing to classify some of these claimants as coming within the terms of the statute.
Decree reversed.